EXHIBIT 10.1

UNIVERSAL HEALTH REALTY INCOME TRUST

2007 RESTRICTED STOCK PLAN

1. Purpose. The purpose of the Plan is to enable Universal Health Realty Income
Trust, a Maryland real estate investment trust (the “Trust”), to make
compensatory awards of shares of beneficial interest in the Trust (“Shares”) in
order to facilitate the ability of the Trust to motivate and reward eligible
officers, employees, trustees and other personnel and thereby enhance
shareholder value.

2. Administration. The Plan will be administered by the compensation committee
(the “Committee”) of the board of trustees of the Trust (the “Board”) provided
that, the Board will have sole responsibility and authority for matters relating
to the grant and administration of awards to any member of the Board who is not
an officer or employee of the Trust or its affiliates. Subject to the provisions
of the Plan, the Committee, acting in its discretion, may (a) select the persons
to whom awards will be made, (b) prescribe the terms and conditions of each
award and make amendments thereto, (c) construe, interpret and apply the
provisions of the Plan and of any agreement or other document evidencing an
award made under the Plan, and (d) make any and all determinations and take any
and all other actions as it deems necessary or desirable in order to carry out
the terms of the Plan. The decision of the Committee as to any disputed question
arising under the Plan or with respect to any award shall be final and
conclusive on all persons. Notwithstanding the foregoing, the full Board may
perform any function of the Committee hereunder, in which case and to such
extent the term “Committee” shall refer to the Board.

3. Share Limitations. Subject to adjustments required or permitted by the Plan,
the Trust may issue a total of 75,000 Shares under the Plan. Shares covered by
awards that are canceled or forfeited may be reissued and will not be taken into
account for purposes of determining the number of Shares that remain available
for issuance under the Plan. The total number of Shares that may be awarded to
any individual in any calendar year may not exceed 12,500 plus the individual’s
unused annual Share limit as of the close of the preceding calendar year.

4. Eligibility. Awards may be granted under the Plan to any present or future
trustee, officer, employee, consultant, adviser or other personnel of or to the
Trust.

5. Terms and Conditions of Awards.

5.1 General. Awards under the Plan will take the form of Shares issued by the
Trust in the name of the participant subject to specified transfer restrictions
and vesting conditions (“Restricted Shares”). The terms and conditions of each
award will be fixed by the Committee, acting in its discretion, subject to the
terms of the Plan.



--------------------------------------------------------------------------------

5.2 Minimum Purchase Price. Subject to the provisions of applicable law, the
purchase price payable for Shares issued pursuant to an award under the Plan
will be equal to the par value of the Shares.

5.3 Issuance of Restricted Shares. Restricted Shares issued pursuant to an award
may be evidenced by book entries on the Trust’s Share transfer records pending
satisfaction of the applicable vesting conditions. If a certificate for
Restricted Shares is issued, the certificate will bear an appropriate legend to
reflect the nature of the conditions and restrictions applicable to the Shares.
The Trust may require that such certificates be held in custody by the Trust
until the applicable vesting conditions are satisfied and the transfer
restrictions lapse. The Committee may establish such other conditions as it
deems appropriate in connection with the issuance of certificates for Restricted
Shares, including, without limitation, a requirement that the recipient deliver
a duly signed power, endorsed in blank, for the Restricted Shares, in order to
facilitate the administration of future forfeitures.

5.4 Stock Certificates for Vested Shares. A participant who receives a
Restricted Share award will be entitled to receive a certificate for the Shares
covered by the award, free and clear of conditions and restrictions (except as
may be imposed in order to comply with applicable law) if (and only if), as and
when the applicable vesting conditions are satisfied and the transfer
restrictions lapse. The settlement of a Restricted Share award will be subject
to the payment or other satisfaction of applicable withholding taxes.

5.5 Rights as a Shareholder. The holders of Restricted Shares will have the same
dividend and voting rights as the holders of Shares that are not subject to
restrictions, provided, however, that the Committee, acting in its discretion,
may condition the distribution of dividends upon the satisfaction of the vesting
conditions and lapse of transfer restrictions applicable to the Restricted
Shares with respect to which such dividends are otherwise distributable.
Dividend distributions will be subject to the payment or other satisfaction of
applicable withholding taxes.

5.6 Transfer Restrictions. Restricted Shares may not be sold, assigned,
transferred, disposed of, pledged or otherwise hypothecated other than to the
Trust or its designee in accordance with the terms of the award or the Plan, and
any attempt to do so shall be null and void and, unless the Committee determines
otherwise, shall result in the immediate forfeiture of the award.

5.7 Vesting Conditions. Each award will be subject to such vesting conditions as
the Committee, acting in its discretion, shall prescribe, including, without
limitation, continuing service conditions and/or performance conditions. Unless
the Committee determines otherwise, upon termination of a participant’s
employment or other service before the satisfaction of the applicable vesting
conditions, the participant will forfeit any then outstanding Restricted Shares.
If Restricted Shares are forfeited, any certificate representing such Restricted
Shares will be canceled on the books of the Trust and the participant will be
entitled to receive from the Trust an amount equal to the cash purchase price,
if any, previously paid by the participant for such Restricted Shares.

 

- 2 -



--------------------------------------------------------------------------------

6. Performance Awards.

6.1 General. The Committee may condition the vesting of awards under the Plan on
the achievement of specified performance goals in accordance with this section.

6.2 Objective Performance Goals. A performance goal established in connection
with an award covered by this section must be (a) objective, so that a third
party having knowledge of the relevant facts could determine whether the goal is
met; (b) prescribed in writing by the Committee at a time when the outcome is
substantially uncertain, but in no event later than the first to occur of
(1) the 90th day of the applicable performance period, or (2) the date on which
25% of the performance period has elapsed; and (c) based on any one or more of
the following business criteria, applied to an individual, the Trust and/or any
one or more of its properties or other operating unit(s) as the Committee may
designate (in each case, subject to the conditions of the performance-based
compensation exemption from Section 162(m) of the Internal Revenue Code of
1986):

 

  (i) earnings per Share,

 

  (ii) Share price or total shareholder return,

 

  (iii) pre-tax profits,

 

  (iv) net earnings,

 

  (v) return on equity or assets,

 

  (vi) revenues,

 

  (vii) operating income before depreciation, amortization and non-cash
compensation expense,

 

  (viii) funds from operations per share

 

  (ix) market share or market penetration, or

 

  (x) any combination of the foregoing.

The applicable performance goals may be expressed in absolute or relative terms,
and must include an objective formula or standard for computing the amount of
compensation payable to an employee if the goal is attained. A formula or
standard is objective if a third party having knowledge of the relevant
performance results could calculate the amount to be paid to the employee. The
formula or standard may provide for the payment of a higher or lower amount
depending upon whether and the extent to which a performance goal is attained.
The Committee may not use its discretion to increase the amount of compensation
payable that would otherwise be due upon attainment of a performance goal;
provided that, subject to the requirements for exemption under Section 162(m) of
the Code, the Committee may make appropriate adjustments to an award in order to
equitably reflect changes in accounting rules, corporate transactions
(including, without limitation, dispositions and acquisitions) and other similar
types of events or circumstances occurring during the applicable performance
period.

6.3 Determination of Amount Payable. Following the expiration of the performance
period applicable to an award made under this section, the Committee shall

 

- 3 -



--------------------------------------------------------------------------------

determine whether and the extent to which the performance goals have been
attained and the amount of compensation, if any, that is payable as a result.
The Committee must certify in writing prior to payment of the compensation that
the performance goals and any other material terms of the award were in fact
satisfied.

7. Capital and Other Changes.

7.1 Adjustments Upon Changes in Capitalization. The aggregate number and class
of Shares that may be issued under the Plan, the total number and class of
Shares with respect to which awards may be granted to any individual in any
calendar year, and the number and class of Shares covered by each outstanding
award, shall be subject to adjustment in order to equitably reflect the effect
on issued Shares resulting from a split-up, spin-off, recapitalization,
consolidation of Shares or any similar capital adjustment, and/or to reflect a
change in the character or class of Shares covered by the Plan and an award.

7.2 Mergers and Other Transactions. In the event of a merger or other
transaction involving the Trust or substantially all of the assets of the Trust,
the Board, in its discretion, may cause any outstanding Restricted Shares issued
under the Plan to be (a) cancelled, (b) converted into cash or other property,
(c) converted into restricted shares of the surviving or acquiring person or
entity, or (d) otherwise disposed of. The Board may cause all outstanding
Restricted Shares (or, if applicable, restricted shares covered by a converted
award) to become fully vested either upon the occurrence of such merger or other
transaction or upon a termination of employment or other service within a
certain period of time before or after such occurrence. All adjustments made by
the Board under this section shall be final, binding and conclusive.

8. Termination and Amendment of the Plan. The Board may terminate the Plan at
any time or amend the Plan at any time and from time to time; provided, however,
that:

(a) no such action shall impair or adversely alter any awards theretofore
granted under the Plan, except with the consent of the recipient or holder, nor
shall any such action deprive any such person of any Shares which he or she may
have acquired through or as a result of the Plan; and

(b) to the extent necessary under applicable law or the requirements of any
exchange, no amendment shall be effective unless approved by the shareholders of
the Trust in accordance with applicable law.

9. Limitation of Rights. Nothing contained in the Plan or in any award agreement
shall confer upon any recipient of an award any right with respect to the
continuation of his or her employment or other service with the Trust, or
interfere in any way with the right of the Trust at any time to terminate such
employment or other service or to increase or decrease, or otherwise adjust, the
compensation and/or other terms and conditions of the recipient’s employment or
other service.

 

- 4 -



--------------------------------------------------------------------------------

10. Miscellaneous.

10.1 Governing Law. The Plan and the rights of all persons claiming under the
Plan shall be governed by the laws of the State of Maryland, without giving
effect to conflicts of laws principles thereof.

10.2 Compliance with Law. The Trust will not be obligated to issue or deliver
Shares pursuant to the Plan unless the issuance and delivery of such Shares
complies with applicable law and the requirements of any securities exchange or
market upon which the Shares may then be listed.

10.3 Withholding of Taxes. As a condition to the settlement of any award or in
connection with any other event that gives rise to a federal or other
governmental tax withholding obligation on the part of the Trust with respect to
an award, the Trust may (a) deduct or withhold (or cause to be deducted or
withheld) from any payment or distribution to the participant, whether or not
such payment or distribution is covered by the Plan, or (b) require the
participant to remit cash (through payroll deduction or otherwise) or make other
arrangements permitted by the Trust, in each case in an amount or of a nature
sufficient in the opinion of the Trust to satisfy or provide for the
satisfaction of such withholding obligation. At the sole discretion of the
Committee, a participant may satisfy withholding obligations by electing to have
the Trust withhold Shares having a fair market value equal to the amount of tax
required to be withheld.

10.4 Effective Date; Term. The Plan shall become effective on the date it is
initially approved and adopted by the Board, subject to approval of the holders
of the Trust’s Shares at the Trust’s 2007 annual meeting. Unless sooner
terminated, the Plan will terminate on the tenth anniversary of the effective
date.

 

- 5 -